DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The Amendment filed March 10, 2022 in response to the Office Action of December 27, 2021, is acknowledged and has been entered. Claims 1-5 are pending and being examined. Claim 1 is amended. 

Rejections Maintained
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-5 remain rejected under 35 U.S.C. 103 as being unpatentable over US Patent 10,316,332, Fujii, published July 12, 2018; in view of US Patent Application Publication 2013/0189302, Fujii et al; Ishikawa et al (Clinical Cancer Research, 2005, 11:1910-1917); Uchida et al (Cancer Immuno. Immunother., 2008, 57:337-345); Motohashi et al (Journal of Immunology, 2009, 182:2492-2501); and Sainz et al (Acta Biomaterialia, 2018, 76:193-207).
	US Patent 10,316,332, Fujii, teaches a method for treating cancer in a human comprising administering a human-derived cell, dendritic cell (DC) that expresses CD1d, or HEK293 cell, that exogenously expresses human CD1d and a cancer antigen, and is loaded with α-galactosylceramide (α-GalCer) on the cell surface. Fujii teaches loading 500 ng/ml of α-GalCer but does not appear to disclose how many cells are loaded (Example 2; col. 3, lines 35 to col. 4, line 58; claims 1-3). Fujii teaches α-GalCer is a ligand of CD1d recognized by NKT cells and the presence of α-GalCer activates NKT cells to induce anti-tumor immunity (col. 3, line 59 to col. 4, line 31). Fujii demonstrates in Example 2 that HEK293 cells exogenously expressing human CD1d and WT1 antigen (aAVC-WT1) and loaded with α-GalCer were recognized by human NKT cells, but the unloaded HEK293 cells lacking α-GalCer were not. Human PBMCs co-cultured with aAVC-WT1 loaded with α-GalCer produced IFNɣ, whereas aAV-WT1 cells lacking α-GalCer did not stimulate IFNɣ production (Example 2, Figure 2).
	Fujii does not teach administering α-GalCer at a total amount of 1.7 to 275 ng/kg of body weight of the human or loading α-GalCer on the cells in the range of 3.9 to 275 ng per 1X106 cells.
	US Patent Application Publication 2013/0189302, Fujii et al, also teach a method for treating cancer comprising administering a human-derived cell, dendritic cell (DC) or HEK293 cell, that exogenously expresses human CD1d and a cancer antigen, and is loaded with α-galactosylceramide (α-GalCer) on the cell surface (claims 1-25; [8-11]; [51-94]; [117-118]). Fujii et al demonstrate loading 500 ng α-GalCer on NIH3T3-CD1d-expressing cells (Example 9 and 12) or loading 100 ng α-GalCer on DCs (Example 9). Fujii et al demonstrate intravenously administering 5X105  NIH3T3-CD1d-expressing cells loaded with α-GalCer to mice previously inoculated with murine B16 melanoma cells, wherein treatment resulted in marked or significant decrease in tumors compared to control groups (Figure 12C; [210-211]). In Example 16, Fujii et al demonstrate culturing CD1d-expressing HEK293 cells with 500 ng/ml of α-GalCer and transfecting the cells to express model tumor antigen OVA (aAV-OVA) or tumor antigen MART-1 (aAV-MART-1). Beagles were treated with a low dose of 5X106 cells and a high dose of 5X107 cells although the kg weight of the dogs is not disclosed. Administration successfully increased the number of NKT cells, increased the number of INFɣ producing cells, and generated antigen-specific T cell immunity ([233-237]). With regards to dosing, Fujii et al teach ([119]): While the dose of the agent of the present invention varies depending on the kind of the loaded cell of the present invention, expression levels of the target antigen and CD1d in the loaded cell of the present invention, administration mode, severity of disease, animal species of the subject of administration, and acceptability, body weight, age and the like of the subject of administration and it cannot be generalized, cells in a number that affords a desired immunoactivity can be appropriately administered.
	Ishikawa et al demonstrate loading human DCs with 100 ng/ml of α-GalCer and administering to human cancer patients various doses of 5X107/m2, 2.5X108/m2, or 1X109/m2 of DCs intravenously multiple times (abstract; Figure 1; p. 1911, col. 2). Treatment at all doses was safe and increased expression of INFɣ in NKT cells, wherein a dramatic increase in NKT cells was observed in some cases (abstract; p. 1914 col. 1-2; p. 1916, col. 1).
	Uchida et al teach loading human APCs with 100 ng/ml of α-GalCer and administering to human cancer patients 1X108 of APCs in nasal submucosa twice with a 1 week interval (p. 338, col. 1-2; p. 342, col. 2). Treatment resulted in a partial response and stable disease in several patients (Table 2), as well as an increased number of NKT cells, enhanced NK cell activity, and increased INFɣ (abstract; Table 3; Figure 3 and 4; p. 343, col. 1-2).
Motohashi et al teach loading human PBMCs with 100 ng/ml of α-GalCer and administering to human cancer patients 1X109 cells/m2 intravenously four times (p. 2493, col. 2; Figure 1). Several patients had dramatic increases in NKT cell numbers (p. 2495, col. 2; Figure 3). Good responders had an overall survival rate of 60% at 2 years (Figure 6; p. 2499, col. 2) and good responders had an increased number of INFɣ-producing cells in PBMCs (p. 2499, col. 2). Motohashi et al teach that the expression level of CD1d itself on cells may not be so important for the efficiency in presenting α-GalCer on the surface to activate NKT cells because it has been observed in the art that immature or mature DCs, regardless of their expression levels of CD1d, were able to potently stimulate CD1d-restricted invariant NKT cells (p. 2500, col. 1, first paragraph).
Sainz et al teach loading nanoparticles (NPs) with α-GalCer, combining with a tumor antigen (Figure 1), and administering subcutaneously an amount of 20ng of α-GalCer in the composition to C57BL/6 6-8 week old male mice already inoculated with B16 melanoma cells, followed by administering a booster dose (section 2.8 and 2.11; Figure 7A). Sainz et al determined that mice treated with a control composition comprising α-GalCer or the loaded nanoparticle composition comprising α-GalCer resulted in significantly reduced tumor growth compared to compositions lacking α-GalCer (Figure 7). Sainz et al teach α-GalCer, an NKT cell agonist, combined with tumor antigens and TLR ligands on a nanoparticle successfully induces a prominent anti-tumor immune response able to restrict melanoma growth (p. 204, col. 1).Sainz et teach the mice treated were about 23g in body weight (Figure 7B), therefore the 20 ng of α-GalCer administered would be 20ng/0.23kg or 860ng/kg.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer α-GalCer at a total amount of 1.7 to 275 ng/kg of body weight of the human. The cited references: (1) recognize the need to administer α-GalCer-loaded human-derived cells expressing CD1d in order to enhance anti-tumor immune responses and treat cancer; (2) establish and demonstrate the known function and success of a wide variety of doses of α-GalCer on loaded cells expressing CD1d or on loaded NPs to stimulate NKT numbers and activity, stimulate INFɣ production, stimulate antigen-specific immune responses, and treat cancer, and in a variety of mammals by a variety of administration routes; and (3) demonstrate the safety and efficacy of a wide variety of α-GalCer doses for administration to treat cancer in a variety of mammals pre-clinically and clinically. One of ordinary skill in the art could have pursued administering α-GalCer at doses in the range of 1.7 to 275 ng/kg of body weight of the human in the method of treating cancer taught by Fujii with a reasonable expectation of success, given the demonstrated success of α-GalCer as stated above across a vast range of doses, and given the known, established, and predictable function of α-GalCer in the treatment of cancer at various doses.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to load α-GalCer on the cells in the range of 3.9 to 275 ng per 1X106 cells. One would have been motivated to, and have a reasonable expectation of success to, given Fuji, Fujii et al, Ishikawa et al, Uchida et al, and Motohashi et al al teach known methods for loading α-GalCer on human-derived cells expressing CD1d, an and demonstrate successfully loading various quantities of cells with 100ng to 500 ng of α-GalCer that resulted in successful stimulation of NKT numbers, NKT activity, stimulation of INFɣ production, stimulation of antigen-specific immune responses, and treatment of cancer. One of ordinary skill in the art could have pursued loading α-GalCer on the cells in the range of 3.9 to 275 ng per 1X106 cells with a reasonable expectation of success given the established methods for loading α-GalCer on cells, and given the demonstrated success of loading a wide range of α-GalCer amounts on cells.

Response to Arguments
3.	Applicants argue that as defined in the present specification, “the phrase ‘having a-GalCer loaded on the cell surface’ refers to a state where a-GalCer is bound to the surface of an [artificial adjuvant cell] aAVC cell.” See as-filed specification at para. [0038]. Applicants argue that the specification also makes clear that “pulsing” cells with a-GalCer is not the same as “loading” a cell with a-GalCer, and that “the amount of a-GalCer loaded on aAVC in the course of aAVC manufacturing processes varies depending on the type of cells and conditions for pulsing cells with a-GalCer, etc.” See para. [0010] and Example 2. 
Applicants argue that the specification also explains that this application was the first to “establish a method for measuring the amount of a-GalCer loaded on cell surface in order to quantify the amount of a-GalCer loaded on aAVC” and “that the dose of a-GalCer loaded on aAVC is related to the induction of an antitumor effect and adverse reactions attributable to innate immunity activation mediated by NKT cells.
Applicants argue that the cited references do not teach the claim limitations. Applicants argue that the cited references do not teach or suggest loading a specific amount of a-GalCer that should be loaded on a human derived cell, how one would measure a-GalCer, or “a single dose of a-GalCer loaded on the cell surface ranges from 1.7 ng to 275 ng per kg body weight of the human.” Therefore, the present rejection cannot be properly sustained. Applicants argue that Fujii I and Fujii II teach pulsing cells with a-GalCer in vitro, but these references do not indicate how much a-GalCer was actually loaded onto the cells, and they do not teach or suggest administering the cells to the subject in “a single dose of a-GalCer loaded on the cell surface ranges from 1.7 ng to 275 ng per kg body weight of the human.” Applicants argue that neither Fujii I nor Fujii II calculates a dose of cells based on the concentration of a-GalCer and neither reference suggest that dosing based on a-GalCer “is related to the induction of an antitumor effect and adverse reactions attributable to innate immunity activation mediated by NKT cells” (see as-filed specification at para. [0010]).
Applicants argue that all of the other references (Ishikawa, Uchida, Motohashi, and Sainz) are similarly deficient. Applicants argue that these references disclose pulsing a cell with a-GalCer in vitro, but none of them establish the amount of a-GalCer that was actually loaded on the cell or calculate a dose within the claimed dose range based on the amount of loaded a-GalCer. 

4.	The arguments have been carefully considered but are not persuasive. Contrary to arguments, the specification does not exclude pulsing as a means to loading α-GalCer on cell surfaces. Contrary to arguments, the instant specification explicitly discloses that pulsing is the method for loading α-GalCer on aAVC cell surfaces:
	
    PNG
    media_image1.png
    503
    579
    media_image1.png
    Greyscale

Applicants have not persuasively argued that the cited references of the rejection pulsing cells with α-GalCer to load α-GalCer on the cell surface results in cells different from those instantly claimed.
Although Applicants argue the inventors are the first to disclose measuring the amount of α-GalCer loaded on cell surfaces, and the cited references do not disclose measuring the amount of α-GalCer loaded on the cell surface, Applicants are arguing limitations not recited in the claims. There are no method steps of measuring surface loaded α-GalCer recited in the claims as argued by Applicants. 
Although Applicants argue the inventors are the first to disclose that a dose of α-GalCer on cell surfaces loaded on aAVC is related to the induction of antitumor effect and adverse reactions attributable to innate immunity activation mediated by NKT cells, the arguments are not persuasive because the cited art recognizes and establishes that α-GalCer loaded on human-derived cell surfaces is responsible for the induction of antitumor effect mediated by NKT cells: (1) the cited combined references in the rejection recognize and establish the predictable function of α-GalCer loaded on cell or particle surfaces to enhance anti-tumor immune responses and treat cancer; (2) the cited references establish and demonstrate the known function and success of a wide variety of doses of α-GalCer on loaded cells expressing CD1d or on loaded NPs to stimulate NKT numbers and activity, stimulate INFɣ production, stimulate antigen-specific immune responses, and treat cancer, and in a variety of mammals by a variety of administration routes; and (3) the cited references demonstrate the safety and efficacy of a wide variety of α-GalCer doses for administration to treat cancer in a variety of mammals pre-clinically and clinically. The cited combined references of the rejection teach known methods for loading α-GalCer on the surface of human-derived cells expressing CD1d, and demonstrate successfully loading various quantities of cells with 100ng to 500 ng of α-GalCer that resulted in successful stimulation of NKT numbers, NKT activity, stimulation of INFɣ production, stimulation of antigen-specific immune responses, and treatment of cancer. One of ordinary skill in the art could have pursued loading α-GalCer on the cells in the range of 3.9 to 275 ng per 1X106 cells with a reasonable expectation of success given the established methods for loading α-GalCer on cells, and given the demonstrated success of loading a wide range of α-GalCer amounts on cells.
Applicants have not argued any surprising or unexpected results for the specifically claimed amounts of α-GalCer on the surface of human-derived cells or the specifically claimed doses of total α-GalCer and cells administered over what is taught by the cited prior art. Example 3 of the instant specification exemplifies loading cells with 2.4 ng/106 cells, which is an amount below the range recited in claim 5, and administering 1.7×104 cells/kg, 1.7×103 cells/kg, or 1.7×106 cells/kg to the tail veins of the mice in a B16-F10 melanoma model, wherein survival time of the groups given aAVC(3T3)-WT1 administered at 1.7×103 cells/kg or 1.7×106 cells/kg was significantly prolonged as compared with the control group (FIG. 1). The specification concludes the antitumor effect of aAVC(3T3)-WT1 shown in this model is thought to be mediated by the activation of NKT cells by α-GalCer loaded thereon. 
The instant specification at Example 4 discloses measuring the proportion of NKT cells in mouse model spleen cells after administration of aAVC(3T3)-WT1 as an index for the ability to activate NKT cells. Various amounts of α-GalCer loaded on aAVC(3T3)-WT1 or aAVC-WT1 cells ranging from 2.4 ng/106 cells to 275 ng/106 cells and doses of 1.7×104 cells/kg, 1.7×105 cells/kg, or 1.7×106 cells/kg (Table 2) were tested in mice. The specification concludes: “a tendency was shown that the proportion of NKT cells in spleen cells was increased in accordance with the increase of the amount of α-GalCer loaded on aAVC-WT1 and the increase of the number of administered cells (FIG. 2). These results suggest that the amount of α-GalCer administered is markedly strongly correlated with NKT cell activation rather than the number of administered cells.”
These results are not surprising or unexpected given the disclosure of the cited prior art references in the rejection teaching and successfully demonstrating that: (1) cells loaded with α-GalCer on their surface and administered to B16 melanoma mouse model resulted in marked or significant decrease in tumors compared to control groups; (2) α-GalCer is a ligand of CD1d recognized by NKT cells and the presence of α-GalCer activates NKT cells to induce anti-tumor immunity; (3) Beagles treated with a low dose of 5X106 cells and a high dose of 5X107 cells of CD1d-expressing HEK293 cells loaded with 500 ng/ml of α-GalCer and expressing model tumor antigens resulted successfully in increased number of NKT cells, increased number of INFɣ producing cells, and generated antigen-specific T cell immunity; (3) all of the cited combined references recognize and establish that compositions comprising α-GalCer increased the number of NKT cells, enhanced NK cell activity, and increased INFɣ compared to compositions lacking α-GalCer, and (4) these results are attributed to the presence of α-GalCer because α-GalCer is a known ligand of CD1d recognized by NKT cells, and the presence of α-GalCer activates NKT cells to induce anti-tumor immunity. Thus, for the reasons stated in the rejection, the cited prior art establishes the known and predictable function of α-GalCer loaded on cell surfaces and demonstrates doing so at a wide range of doses. 
Contrary to arguments, the cited prior art does not need to name the specific doses of α-GalCer and cells instantly claimed to render the claimed amounts and doses obvious. Contrary to arguments, the cited references do provide motivation and reasonable expectation of success to vary doses to treat cancer an induce an antitumor immune response, particularly demonstrated by their testing of different doses. The cited rejection relies on the “obvious to try” rationale, where there must be:
 (1) a finding in the art at the time of filing of the invention that there had been a recognized problem or need in the art;
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem;
(3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
In the instant case, the cited rejection for record utilized this rationale as stated below:
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer α-GalCer at a total amount of 1.7 to 275 ng/kg of body weight of the human. The cited references: (1) recognize the need to administer α-GalCer-loaded human-derived cells expressing CD1d in order to enhance anti-tumor immune responses and treat cancer; (2) establish and demonstrate the known function and success of a wide variety of doses of α-GalCer on loaded cells expressing CD1d or on loaded NPs to stimulate NKT numbers and activity, stimulate INFɣ production, stimulate antigen-specific immune responses, and treat cancer, and in a variety of mammals by a variety of administration routes; and (3) demonstrate the safety and efficacy of a wide variety of α-GalCer doses for administration to treat cancer in a variety of mammals pre-clinically and clinically. One of ordinary skill in the art could have pursued administering α-GalCer at doses in the range of 1.7 to 275 ng/kg of body weight of the human in the method of treating cancer taught by Fujii with a reasonable expectation of success, given the demonstrated success of α-GalCer as stated above across a vast range of doses, and given the known, established, and predictable function of α-GalCer in the treatment of cancer at various doses.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to load α-GalCer on the cells in the range of 3.9 to 275 ng per 1X106 cells. One would have been motivated to, and have a reasonable expectation of success to, given Fuji, Fujii et al, Ishikawa et al, Uchida et al, and Motohashi et al al teach known methods for loading α-GalCer on human-derived cells expressing CD1d, an and demonstrate successfully loading various quantities of cells with 100ng to 500 ng of α-GalCer that resulted in successful stimulation of NKT numbers, NKT activity, stimulation of INFɣ production, stimulation of antigen-specific immune responses, and treatment of cancer. One of ordinary skill in the art could have pursued loading α-GalCer on the cells in the range of 3.9 to 275 ng per 1X106 cells with a reasonable expectation of success given the established methods for loading α-GalCer on cells, and given the demonstrated success of loading a wide range of α-GalCer amounts on cells.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1-5 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10,316,332 in view of US Patent Application Publication 2013/0189302, Fujii et al; Ishikawa et al (Clinical Cancer Research, 2005, 11:1910-1917); Uchida et al (Cancer Immuno. Immunother., 2008, 57:337-345); Motohashi et al (Journal of Immunology, 2009, 182:2492-2501); and Sainz et al (Acta Biomaterialia, 2018, 76:193-207).
	The US Patent claims a cell for immunotherapy comprising human-derived HEK293 cell exogenously expressing WT1 tumor antigen and CD1d, wherein the cell comprises α-GalCer recognized by NKT cells. The US Patent does not claim a method of treating cancer in a human by administering the cell, or administering α-GalCer at a total amount of 1.7 to 275 ng/kg of body weight of the human or loading α-GalCer on the cells in the range of 3.9 to 275 ng per 1X106 cells.
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer the cell composition of the US Patent to a human to treat cancer. One would have been motivated to because the US Patent claims the cell’s intended purpose is for immunotherapy and expresses a tumor antigen, and because US Patent Application Publication 2013/0189302, Fujii et al, explicitly teach administering such compositions for the treatment of cancer in humans. One of ordinary skill in the art would have a reasonable expectation of success given the demonstrate success of immunotherapy and treating cancer by administration of human-derived cells expressing CD1d and loaded with α-GalCer as taught by Fujii et al, Ishikawa et al, Uchida et al, and Motohashi et al.
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer α-GalCer at a total amount of 1.7 to 275 ng/kg of body weight of the human or load α-GalCer on the cells in the range of 3.9 to 275 ng per 1X106 cells in view of Fujii et al, Ishikawa et al, Uchida et al, Motohashi et al and Saiz et al for the reasons already set forth above.



6.	Claims 1-5 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 12, 14, 18, 19, 22-26, 31-36 of copending Application No. 13/834,096 in view of U.S. Patent No. 10,316,332, Fujii, Ishikawa et al (Clinical Cancer Research, 2005, 11:1910-1917); Uchida et al (Cancer Immuno. Immunother., 2008, 57:337-345); Motohashi et al (Journal of Immunology, 2009, 182:2492-2501); and Sainz et al (Acta Biomaterialia, 2018, 76:193-207). This is a provisional nonstatutory double patenting rejection.
The copending application claims a method of inducing immunity against a tumor cell comprising administering to a subject an aAV human-derived cell expressing CD1d, antigen WT1, and loaded with CD1d ligand α-GalCer, wherein the cell is a cell line. The copending application does not claim the cell line is HEK293 or administering α-GalCer at a total amount of 1.7 to 275 ng/kg of body weight of a human or loading α-GalCer on the cells in the range of 3.9 to 275 ng per 1X106 cells.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to utilize HEK293 cells as the aAV cell in the copending application.  One would have been motivated and have a reasonable expectation of success to because the copending application suggests using human aAv cells and from cell lines, and US Patent 10,316,332, Fujii teaches and demonstrate successfully making and using aAV cells from HEK293 cells to induce anti-tumor immunity. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer α-GalCer at a total amount of 1.7 to 275 ng/kg of body weight of the human or load α-GalCer on the cells in the range of 3.9 to 275 ng per 1X106 cells in view of Fujii, Ishikawa et al, Uchida et al, Motohashi et al and Saiz et al for the reasons already set forth above.


7.	Claims 1-5 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 11,072,802 in view of US Patent Application Publication 2013/0189302, Fujii et al; Ishikawa et al (Clinical Cancer Research, 2005, 11:1910-1917); Uchida et al (Cancer Immuno. Immunother., 2008, 57:337-345); Motohashi et al (Journal of Immunology, 2009, 182:2492-2501); and Sainz et al (Acta Biomaterialia, 2018, 76:193-207).
	The US Patent claims a cell for immunotherapy comprising human-derived HEK293 cell exogenously expressing WT1 tumor antigen and CD1d, wherein the cell comprises α-GalCer recognized by NKT cells. The US Patent does not claim a method of treating cancer in a human by administering the cell, or administering α-GalCer at a total amount of 1.7 to 275 ng/kg of body weight of the human or loading α-GalCer on the cells in the range of 3.9 to 275 ng per 1X106 cells.
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer the cell composition of the US Patent to a human to treat cancer. One would have been motivated to because the US Patent claims the cell’s intended purpose is for immunotherapy and expresses a tumor antigen, and because US Patent Application Publication 2013/0189302, Fujii et al, explicitly teach administering such compositions for the treatment of cancer in humans. One of ordinary skill in the art would have a reasonable expectation of success given the demonstrate success of immunotherapy and treating cancer by administration of human-derived cells expressing CD1d and loaded with α-GalCer as taught by Fujii et al, Ishikawa et al, Uchida et al, and Motohashi et al.
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer α-GalCer at a total amount of 1.7 to 275 ng/kg of body weight of the human or load α-GalCer on the cells in the range of 3.9 to 275 ng per 1X106 cells in view of Fujii et al, Ishikawa et al, Uchida et al, Motohashi et al and Saiz et al for the reasons already set forth above.


8.	Claims 1-5 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,783,821 in view of US Patent 10,316,332, Fujii; US Patent Application Publication 2013/0189302, Fujii et al; Ishikawa et al (Clinical Cancer Research, 2005, 11:1910-1917); Uchida et al (Cancer Immuno. Immunother., 2008, 57:337-345); Motohashi et al (Journal of Immunology, 2009, 182:2492-2501); and Sainz et al (Acta Biomaterialia, 2018, 76:193-207).
	The US Patent claims a cell for antitumor immunotherapy comprising human-derived cell exogenously expressing WT1 tumor antigen and CD1d, wherein the cell comprises α-GalCer recognized by NKT cells. The US Patent further claims a method of performing antitumor immunotherapy comprising administering the human cell. The US Patent does not claim the cell is HEK293, administering α-GalCer at a total amount of 1.7 to 275 ng/kg of body weight of the human, or loading α-GalCer on the cells in the range of 3.9 to 275 ng per 1X106 cells. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to utilize HEK293 cells as the human cell in the US Patent method of treatment.  One would have been motivated and have a reasonable expectation of success to because the US Patent claims suggest using human cells, and US Patent 10,316,332, Fujii and US Patent Application Publication 2013/0189302, Fujii et al teach and demonstrate successfully making and using cells from HEK293 cells to express CD1d, WT1 antigen, coated with α-GalCer to induce anti-tumor immunity. 
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer α-GalCer at a total amount of 1.7 to 275 ng/kg of body weight of the human or load α-GalCer on the cells in the range of 3.9 to 275 ng per 1X106 cells in view of Fujii et al, Ishikawa et al, Uchida et al, Motohashi et al and Saiz et al for the reasons already set forth above.

Response to Arguments
Applicants argue that none of the reference claims recite the amount of α-GalCer loaded onto an aAVC or calculating a dose of cells based on the amount of α-GalCer loaded thereto. Applicants reiterate arguments above pertaining to the rejection under 35 USC 103.

The arguments have bene considered but are not persuasive for the reasons set forth above. The patents and copending application and secondary references do not need to teach/claim the instantly claimed amounts of α-GalCer loaded onto human-derived cells and doses administered to render the amounts and doses obvious to try for the reasons set forth above. The claims do not recite a limitation of calculating a dose of cells based on the amount of α-GalCer loaded thereto, therefore the patents, copending application, and secondary references do not need to teach/claim this step argued by Applicants.


9.	All other rejections recited in the Office Action mailed December 27, 2021 are hereby withdrawn in view of amendments.


10.	Conclusion: No claim is allowed.
Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642